Hill, J.
1. On conflicting evidence the trial judge did not abuse bis discretion in refusing a temporary injunction and in dissolving the order appointing a temporary receiver.
2. A final decree can not be entered in any case at an interlocutory hearing. Accordingly, so much of the interlocutory order as refused an interlocutory injunction and dissolved the- former order appointing a temporary receiver is affirmed; and so much of the order as decrees the payment of costs to the receiver and the issuing of execution therefor, being final, is reversed.

Judgment affirmed in part and reversed in part.


All the Justices concur.

Colley & Colley, for plaintiff. C. E. Sutton, for defendants.